
	
		II
		110th CONGRESS
		1st Session
		S. 1653
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2007
			Mr. Inhofe (for himself,
			 Mr. Carper, and Mr. Voinovich) introduced the following bill; which
			 was read twice and referred to the Committee on Environment and Public
			 Works
		
		A BILL
		To implement the Convention on Supplementary Compensation
		  for Nuclear Damage, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Convention on Supplementary
			 Compensation for Nuclear Damage Contingent Cost Allocation
			 Act.
		2.Findings and
			 purpose
			(a)FindingsCongress
			 finds that—
				(1)section 170 of
			 the Atomic Energy Act of 1954 (42
			 U.S.C. 2210) (commonly known as the Price-Anderson Act)—
					(A)provides a
			 predictable legal framework necessary for nuclear projects; and
					(B)ensures prompt
			 and equitable compensation in the event of a nuclear incident in the United
			 States;
					(2)section 170 of
			 that Act, in effect, provides operators of nuclear powerplants with insurance
			 for damage arising out of a nuclear incident and funds the insurance primarily
			 through the assessment of a retrospective premium from each operator after the
			 occurrence of a nuclear incident;
				(3)the Convention on
			 Supplementary Compensation for Nuclear Damage, done at Vienna on September 12,
			 1997, will establish a global system—
					(A)to provide a
			 predictable legal framework necessary for nuclear energy projects; and
					(B)to ensure prompt
			 and equitable compensation in the event of a nuclear incident;
					(4)the Convention
			 benefits United States nuclear suppliers that face potentially unlimited
			 liability for a nuclear incidents outside the coverage of section 170 of the
			 Atomic Energy Act of 1954 (42 U.S.C.
			 2210) by replacing a potentially open-ended liability with a predictable
			 liability regime that, in effect, provides nuclear suppliers with insurance for
			 damage arising out of such an incident;
				(5)the Convention
			 also benefits United States nuclear facility operators that may be publicly
			 liable for a Price-Anderson incident by providing an additional early source
			 for a Price-Anderson incident by providing an additional early source of funds
			 to compensate damage arising out of the Price-Anderson incident;
				(6)the combined
			 operation of the Convention, section 170 of the Atomic Energy Act of 1954 (42 U.S.C. 2210),
			 and this Act will augment the quantity of assured funds available for victims
			 in a wider variety of nuclear incidents while reducing the potential liability
			 of United States suppliers without increasing potential costs to United States
			 operators;
				(7)the cost of those
			 benefits is the obligation of the United States to contribute to the
			 supplementary compensation fund established by the Convention;
				(8)any such
			 contribution should be funded in a manner that neither upsets settled
			 expectations based on the liability regime established under section 170 of the
			 Atomic Energy Act of 1954 (42 U.S.C.
			 2210) nor shifts to Federal taxpayers liability risks for nuclear incidents at
			 foreign installations;
				(9)with respect to a
			 Price-Anderson incident, funds already available under section 170 of the
			 Atomic Energy Act of 1954 (42 U.S.C.
			 2210) should be used; and
				(10)with respect to
			 a nuclear incident outside the United States not covered by section 170 of the
			 Atomic Energy Act of 1954 (42 U.S.C.
			 2210), a retrospective premium should be prorated among nuclear suppliers
			 relieved from potential liability for which insurance is not available.
				(b)PurposeThe
			 purpose of this Act is to allocate the contingent costs associated with
			 participation by the United States in the international nuclear liability
			 compensation system established by the Convention on Supplementary Compensation
			 for Nuclear Damage, done at Vienna on September 12, 1997—
				(1)with respect to a
			 Price-Anderson incident, by using funds made available under section 170 of the
			 Atomic Energy Act of 1954 (42 U.S.C.
			 2210) to cover the contingent costs in a manner that neither increases the
			 burdens nor decreases the benefits under section 170 of that Act; and
				(2)with respect to a
			 covered incident outside the United States that is not a Price-Anderson
			 incident, by allocating the contingent costs equitably, on the basis of risk,
			 among the class of nuclear suppliers relieved by the Convention from the risk
			 of potential liability resulting from any covered incident outside the United
			 States.
				3.DefinitionsIn this Act:
			(1)CommissionThe
			 term Commission means the Nuclear Regulatory Commission.
			(2)Contingent
			 costThe term contingent cost means the cost to the
			 United States in the event of a covered incident the amount of which is equal
			 to the amount of funds the United States is obligated to make available under
			 paragraph 1(b) of Article III of the Convention.
			(3)ConventionThe
			 term Convention means the Convention on Supplementary Compensation
			 for Nuclear Damage, done at Vienna on September 12, 1997.
			(4)Covered
			 incidentThe term covered incident means a nuclear
			 incident the occurrence of which results in a request for funds pursuant to
			 Article VII of the Convention.
			(5)Covered
			 installationThe term covered installation means a
			 nuclear installation at which the occurrence of a nuclear incident could result
			 in a request for funds under Article VII of the Convention.
			(6)Covered
			 person
				(A)In
			 generalThe term covered person means—
					(i)a
			 United States person; and
					(ii)an
			 individual or entity (including an agency or instrumentality of a foreign
			 country) that—
						(I)is located in the
			 United States; or
						(II)carries out an
			 activity in the United States.
						(B)ExclusionsThe
			 term covered person does not include—
					(i)the
			 United States; or
					(ii)any agency or
			 instrumentality of the United States.
					(7)Nuclear
			 supplierThe term nuclear supplier means a covered
			 person (or a successor in interest of a covered person) that—
				(A)supplies
			 facilities, equipment, fuel, services, or technology pertaining to the design,
			 construction, operation, or decommissioning of a covered installation;
			 or
				(B)transports
			 nuclear materials that could result in a covered incident.
				(8)Price-anderson
			 incidentThe term Price-Anderson incident means a
			 covered incident for which section 170 of the Atomic Energy Act of 1954 (42 U.S.C. 2210)
			 would make funds available to compensate for public liability (as defined in
			 section 11 of that Act (42 U.S.C. 2014)).
			(9)SecretaryThe
			 term Secretary means the Secretary of Energy.
			(10)United
			 states
				(A)In
			 generalThe term United States has the meaning given
			 the term in section 11 of the Atomic Energy Act
			 of 1954 (42 U.S.C. 2014).
				(B)InclusionsThe
			 term United States includes—
					(i)the
			 Commonwealth of Puerto Rico;
					(ii)any other
			 territory or possession of the United States;
					(iii)the Canal Zone;
			 and
					(iv)the waters of
			 the United States territorial sea under Presidential Proclamation Number 5928,
			 dated December 27, 1988 (43 U.S.C. 1331 note).
					(11)United states
			 personThe term United States person means—
				(A)any individual
			 who is a resident, national, or citizen of the United States (other than an
			 individual residing outside of the United States and employed by a person who
			 is not a United States person); and
				(B)any corporation,
			 partnership, association, joint stock company, business trust, unincorporated
			 organization, or sole proprietorship that is organized under the laws of the
			 United States.
				4.Use of
			 Price-Anderson funds
			(a)In
			 GeneralFunds made available under section 170 of the
			 Atomic Energy Act of 1954 (42 U.S.C.
			 2210) shall be used to cover the contingent cost resulting from any
			 Price-Anderson incident.
			(b)EffectThe
			 use of funds pursuant to subsection (a) shall not reduce the limitation on
			 public liability established under section 170 e. of the
			 Atomic Energy Act of 1954 (42 U.S.C.
			 2210(e)).
			5.Effect on amount
			 of public liability
			(a)In
			 GeneralFunds made available to the United States under Article
			 VII of the Convention with respect to a Price-Anderson incident shall be used
			 to satisfy public liability resulting from the Price-Anderson incident.
			(b)AmountThe
			 amount of public liability allowable under section 170 of the
			 Atomic Energy Act of 1954 (42 U.S.C.
			 2210) relating to a Price-Anderson incident under subsection (a) shall be
			 increased by an amount equal to the difference between—
				(1)the amount of
			 funds made available for the Price-Anderson incident under Article VII of the
			 Convention; and
				(2)the amount of
			 funds used under section 4 to cover the contingent cost resulting from the
			 Price-Anderson incident.
				6.Retrospective
			 risk pooling program
			(a)In
			 GeneralExcept as provided in subsection (b), each nuclear
			 supplier shall participate in a retrospective risk pooling program in
			 accordance with this Act to cover the contingent cost resulting from a covered
			 incident outside the United States that is not a Price-Anderson
			 incident.
			(b)Deferred
			 Payment
				(1)In
			 generalThe obligation of a nuclear supplier to participate in
			 the retrospective risk pooling program shall be deferred until the United
			 States is called on to provide funds pursuant to Article VII of the Convention
			 with respect to a covered incident that is not a Price-Anderson
			 incident.
				(2)Amount of
			 deferred paymentThe amount of a deferred payment of a nuclear
			 supplier under paragraph (1) shall be based on the risk-informed assessment
			 formula determined under paragraph (3).
				(3)Risk-informed
			 assessment formula
					(A)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, and every 5 years thereafter, the Secretary shall, by regulation,
			 determine the risk-informed assessment formula for the allocation among nuclear
			 suppliers of the contingent cost resulting from a covered incident that is not
			 a Price-Anderson incident, taking into account risk factors such as—
						(i)the
			 nature and intended purpose of the goods and services supplied by each nuclear
			 supplier to each covered installation outside the United States;
						(ii)the quantity of
			 the goods and services supplied by each nuclear supplier to each covered
			 installation outside the United States;
						(iii)the hazards
			 associated with the supplied goods and services if the goods and services fail
			 to achieve the intended purposes;
						(iv)the hazards
			 associated with the covered installation outside the United States to which the
			 goods and services are supplied;
						(v)the
			 legal, regulatory, and financial infrastructure associated with the covered
			 installation outside the United States to which the goods and services are
			 supplied; and
						(vi)the hazards
			 associated with particular forms of transportation.
						(B)Factors for
			 considerationIn determining the formula, the Secretary
			 may—
						(i)exclude—
							(I)goods and
			 services with negligible risk;
							(II)classes of goods
			 and services not intended specifically for use in a nuclear
			 installation;
							(III)a nuclear
			 supplier with a de minimis share of the contingent cost; and
							(IV)a nuclear
			 supplier no longer in existence for which there is no identifiable successor;
			 and
							(ii)establish the
			 period on which the risk assessment is based.
						(C)ApplicationIn
			 applying the formula, the Secretary shall not consider any covered installation
			 or transportation for which funds would be available under section 170 of the
			 Atomic Energy Act of 1954 (42 U.S.C.
			 2210).
					(D)ReportNot
			 later than 5 years after the date of enactment of this Act and every 5 years
			 thereafter, the Secretary shall submit to the Committee on Environment and
			 Public Works of the Senate and the Committee on Energy and Commerce of the
			 House of Representatives a report on whether there is a need for continuation
			 or amendment of this Act, taking into account the effects of the implementation
			 of the Convention on the United States nuclear industry and suppliers.
					7.Reporting
			(a)Collection of
			 Information
				(1)In
			 generalThe Secretary may collect information necessary for
			 developing and implementing the formula for calculating the deferred payment of
			 a nuclear supplier under section 6(b).
				(2)Provision of
			 informationEach nuclear supplier and other appropriate persons
			 shall make available to the Secretary such information, reports, records,
			 documents, and other data as the Secretary determines, by regulation, to be
			 necessary or appropriate to develop and implement the formula under section
			 6(b)(3).
				(b)Private
			 InsuranceThe Secretary shall make available to nuclear
			 suppliers, and insurers of nuclear suppliers, information to support the
			 voluntary establishment and maintenance of private insurance against any risk
			 for which nuclear suppliers may be required to pay deferred payments under this
			 Act.
			8.Effect on
			 liabilityNothing in any other
			 law (including regulations) limits liability for a covered incident to an
			 amount equal to less than the amount prescribed in paragraph 1(a) of Article IV
			 of the Convention, unless the law—
			(1)specifically
			 refers to this Act; and
			(2)explicitly
			 repeals, alters, amends, modifies, impairs, displaces, or supersedes the effect
			 of this section.
			9.Payments to and
			 by the United States
			(a)Action by
			 Nuclear Suppliers
				(1)NotificationIn
			 the case of a request for funds under Article VII of the Convention resulting
			 from a covered incident that is not a Price-Anderson incident, the Secretary
			 shall notify each nuclear supplier of the amount of the deferred payment
			 required to be made by the nuclear supplier.
				(2)Payments
					(A)In
			 generalExcept as provided in subparagraph (B), not later than 60
			 days after receipt of a notification under paragraph (1), a nuclear supplier
			 shall pay to the general fund of the Treasury the deferred payment of the
			 nuclear supplier required under paragraph (1).
					(B)Annual
			 paymentsA nuclear supplier may elect to prorate payment of the
			 deferred payment required under paragraph (1) in 5 equal annual payments
			 (including interest on the unpaid balance at the prime rate prevailing at the
			 time the first payment is due).
					(3)VouchersA
			 nuclear supplier shall submit payment certification vouchers to the Secretary
			 of the Treasury in accordance with section 3325 of title 31, United States
			 Code.
				(b)Use of
			 Funds
				(1)In
			 generalAmounts paid into the Treasury under subsection (a) shall
			 be available to the Secretary of the Treasury, without further appropriation
			 and without fiscal year limitation, for the purpose of making the contributions
			 of public funds required to be made by the United States under the
			 Convention.
				(2)Action by
			 secretary of treasuryThe Secretary of the Treasury shall pay the
			 contribution required under the Convention to the court of competent
			 jurisdiction under Article XIII of the Convention with respect to the
			 applicable covered incident.
				(c)Failure To
			 PayIf a nuclear supplier fails to make a payment required under
			 this section, the Secretary may take appropriate action to recover from the
			 nuclear supplier—
				(1)the amount of the
			 payment due from the nuclear supplier;
				(2)any applicable
			 interest on the payment; and
				(3)a penalty of not
			 more than twice the amount of the deferred payment due from the nuclear
			 supplier.
				10.Limitation on
			 judicial review; cause of action
			(a)Limitation on
			 Judicial Review
				(1)In
			 generalIn any civil action arising under the Convention over
			 which Article XIII of the Convention grants jurisdiction to the courts of the
			 United States, any appeal or review by writ of mandamus or otherwise with
			 respect to a nuclear incident that is not a Price-Anderson incident shall be in
			 accordance with chapter 83 of title 28, United States Code, except that the
			 appeal or review shall occur in the United States Court of Appeals for the
			 District of Columbia Circuit.
				(2)Supreme court
			 jurisdictionNothing in this subsection affects the jurisdiction
			 of the Supreme Court of the United States under chapter 81 of title 28, United
			 States Code.
				(b)Cause of
			 Action
				(1)In
			 generalSubject to paragraph (2), in any civil action arising
			 under the Convention over which Article XIII of the Convention grants
			 jurisdiction to the courts of the United States, in addition to any other cause
			 of action that may exist, an individual or entity shall have a cause of action
			 against the operator to recover for nuclear damage suffered by the individual
			 or entity.
				(2)RequirementParagraph
			 (1) shall apply only if the individual or entity seeks a remedy for nuclear
			 damage (as defined in Article I of the Convention) that was caused by a nuclear
			 incident (as defined in Article I of the Convention) that is not a
			 Price-Anderson incident.
				(3)Effect of
			 subsectionNothing in this subsection limits, modifies,
			 extinguishes, or otherwise affects any cause of action that would have existed
			 in the absence of enactment of this subsection.
				11.Right of
			 recourseThis Act does not
			 provide to an operator of a covered installation any right of recourse under
			 the Convention.
		12.Protection of
			 sensitive United States informationNothing in the Convention or this Act
			 requires the disclosure of—
			(1)any data that, at
			 any time, was Restricted Data (as defined in section 11 of the
			 Atomic Energy Act of 1954 (42 U.S.C.
			 2014));
			(2)information
			 relating to intelligence sources or methods protected by section 102A(i) of the
			 National Security Act of 1947 (50 U.S.C. 403–1(i)); or
			(3)national security
			 information classified under Executive Order 12958 (50 U.S.C. 435 note;
			 relating to classified national security information) (or a successor
			 regulation).
			13.Regulations
			(a)In
			 GeneralThe Secretary or the Commission, as appropriate, may
			 prescribe regulations to carry out section 170 of the
			 Atomic Energy Act of 1954 (42 U.S.C.
			 2210) and this Act.
			(b)RequirementRules
			 prescribed under this section shall ensure, to the maximum extent practicable,
			 that—
				(1)the
			 implementation of section 170 of the Atomic
			 Energy Act of 1954 (42 U.S.C. 2210) and this Act is consistent and
			 equitable; and
				(2)the financial and
			 operational burden on a Commission licensee in complying with section 170 of
			 that Act is not greater as a result of the enactment of this Act.
				(c)Applicability
			 of ProvisionSection 553 of title 5, United States Code, shall
			 apply with respect to the promulgation of regulations under this
			 section.
			(d)Effect of
			 SectionThe authority provided under this section is in addition
			 to, and does not impair or otherwise affect, any other authority of the
			 Secretary or the Commission to prescribe regulations.
			14.Effective
			 dateThis Act takes effect on
			 the date of enactment of this Act.
		
